Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 7/29/2022 has been entered.  Claims 1, 15 and 19-21 were amended.  Claim 2 was cancelled.  Claims 1, 3-11 and 14-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2009/0111695; published April 30, 2009) in view of Degenhardt et al. (US 2015/0196030; published July 16, 2015).
Applicant’s Invention
Applicant claims a solvent and oil free herbicidal composition comprising an herbicide selected from fluroxypyr meptyl dissolved or suspended in MCPA-2-ethylhexyl and 0.1-10% of at least one rheology modifier selected from fumed silica, bentonite or polymeric thickener.
Applicant claims an oil dispersion comprising a first herbicide selected from fluroxypyr meptyl dissolved or suspended in MCPA-2-ethylhexyl and 0.1-10% of at least one rheology modifier selected from fumed silica, bentonite or polymeric thickener which is free of an oil or solvent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. disclose solvent free herbicidal formulations comprising fluoroxpyr meptyl ester with C4-8 esters of MCPA (abstract).  The compounds form emulsifiable concentrates without aromatic solvents if the weight ratio of fluoroxypyr meptyl ester to C4-8 ester of MCPA is about 1:1 to about 1:4 [0004].  The formulations include about 30-90% weight of the active ingredients and surfactants selected from salts of alkyl sulfates and alkylarylsulfonate salts, such as calcium dodecybenzenesulfonate are present in amounts of 2-20% of the formulation [0005].  Further additives include 10% viscosity (rheology) modifiers, buffers, stabilizers and anti-freeze agents [0007; Formulation C].  Formulations comprising fluoroxypyr meptyl and MCPA 2-ethylhexyl ester in ratios of 1:1 to 1:4 are disclosed (Table III).  The compositions are diluted with water prior to being applied to cereals [0010].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not specify the rheology modifier is selected from fumed silica, bentonite or polymeric thickener.  With respect to claims 20 and 21 Jensen et al. also do not teach a second or third herbicide, different from the first herbicide selected from flucarbazone sodium, cloquintocet mexyl and bromoxynil octanoate.  It is for this reason that Degenhardt et al. is joined.
Degenhardt et al. teach herbicidal compositions comprising a herbicide of formula (I), fluroxypyr meptyl ester and MCPA 2-ethylhexyl ester applied pre-emergence or post emergence to plants at any stage of growth to control weed growth in cereals and other crops [0028-33].  Other active ingredients can be applied in conjunction with these herbicides, including bromoxynil, flucarbazone and their salts or esters as well as the safener cloquintocet mexyl [0044-46].  The formulation can include silica and bentonite as solid carriers and other thickening agents [0051, 0054].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Jensen et al. and Degenhardt et al. both teach applying herbicidal formulations comprising fluroxypyr mepthyl ester and MCPA 2-ethylhexyl ester to cereal crops.  Therefore, it would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and include silica or bentonite as a rheology modifier with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. to include silica or bentonite because Degenhard et al. teach they act as solid carriers and would aid in modifying the formulation without the need of additional liquid components.  
It would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and include cloquintocet mexyl and as a further ingredient with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. and include bromoxynil, flucarbazone and their salts or esters and cloquintocet mexyl because Degenhard et al. teach it acts as a safener in formulations comprising fluroxypyr meptyl and MCPA 2-ethylhexyl esters and bromoxynil and flucarbazone are other herbicides known to be applied in conjunction with MCPA and fluroxypyr.  

Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (US 2009/0111695; published April 30, 2009) in view of Degenhardt et al. (US 2015/0196030; published July 16, 2015).
Applicant’s Invention
Applicant claims a method of preparing the composition by combining an herbicide selected from fluroxypyr meptyl in MCPA-2-ethylhexyl and adding 0.1-10% of at least one rheology modifier selected from fumed silica, bentonite or polymeric thickener.
Applicant claims a method of controlling weeds by diluting a composition comprising an herbicide selected from fluroxypyr meptyl dissolved or suspended in MCPA-2-ethylhexyl and 0.1-10% of at least one rheology modifier selected from fumed silica, bentonite or polymeric thickener; diluting it with water and applying the diluted composition to one or more crops.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. disclose solvent free herbicidal formulations comprising fluoroxypyr meptyl ester with C4-8 esters of MCPA (abstract).  The compounds form emulsifiable concentrates without aromatic solvents if the weight ratio of fluoroxypyr meptyl ester to C4-8 ester of MCPA is about 1:1 to about 1:4 [0004].  The formulations include about 30-90% weight of the active ingredients and surfactants selected from salts of alkyl sulfates and alkylarylsulfonate salts, such as calcium dodecybenzenesulfonate are present in amounts of 2-20% of the formulation [0005-6].  Further additives include viscosity modifiers, buffers, stabilizers and anti-freeze agents [0007; Formulation C].  Formulations comprising fluoroxypyr meptyl and MCPA 2-ethylhexyl ester in ratios of 1:1 to 1:4 are disclosed (Table III).  The compositions are diluted with water prior to being applied to cereals [0010].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not specify the rheology modifier is selected from fumed silica, bentonite or polymeric thickener.  Jensen et al. also do not teach a second or third herbicide, different from the first herbicide selected from flucarbazone sodium, cloquintocet mexyl and bromoxynil octanoate.  Jensen et al. do not specify applying the formulations postemergence or preemergence.  It is for this reason that Degenhardt et al. is joined.
Degenhardt et al. teach herbicidal compositions comprising and herbicide of formula (I), fluroxypyr meptyl ester and MCPA 2-ethylhexyl ester applied preemergence or post emergence to plants at any stage of growth to control weed growth in cereals and other crops [0028-33].  Other active ingredients can be applied in conjunction with these herbicides, including bromoxynil, flucarbazone and their salts or esters as well as the safener cloquintocet mexyl [0044-46]. The formulation can include silica and bentonite as solid carriers and other thickening agents [0051, 0054].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Jensen et al. and Degenhardt et al. both teach applying herbicidal formulations comprising fluroxypyr mepthyl ester and MCPA 2-ethylhexyl ester to cereal crops.  Therefore, it would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and apply the formulations post emergence or pre emergence with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. and apply the formulation preemergence or post emergence to plants because Degenhardt et al. teach applying the formulations before emergence of weeds or after emergence of weeds.  
	It would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and include silica or bentonite as a rheology modifier with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. to include silica or bentonite because Degenhard et al. teach they act as solid carriers and would aid in modifying the formulation without the need of additional liquid components.  
It would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and include cloquintocet mexyl as a further ingredient with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. and include cloquintocet mexyl because Degenhard et al. teach it acts as a safener in formulations comprising fluroxypyr meptyl and MCPA 2-ethylhexyl esters.  


Response to Arguments

Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Degenhardt teach silica or bentonite as inert carriers and not rheology modifiers or thickeners.  Therefore, Applicant argues there is no motivation to combine the teachings of Jensen and Degenhardt because Jensen teach viscosity modifiers that reduce viscosity rather than thicken the formulations.  The Examiner is not persuaded by this argument for two reasons.  First Jensen teach that viscosity modifiers include carriers, namely soybean oil [Formulation C].  Degenhardt refers to soybean oil as liquid carrier [0050].  Therefore, at the time of invention carriers were known to have different functions.  Furthermore, Degenhardt teach solid carriers include silica and bentonite clay [0051] and in some embodiments the ingredients are known to be used interchangeably for other purposes, such as a surfactant [0053].    Therefore, one of ordinary skill would have been motivated to combine the teachings of Jensen et al. and Degenhardt et al. and include bentonite and silica into a formulation to aid in modifying properties of the formulation without the need of additional liquid components.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues that Degenhardt does not disclose the use of the carrier materials in amounts of 0.01-10%.  The Examiner is not persuaded by this because Jensen teach that viscosity modifiers are used in an amount of 10% the formulations.  Therefore, one of ordinary skill would have been motivated to optimize the formulations to include 10% bentonite or silica with a reasonable expectation of success.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617